COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Matter of the Estate of Joseph          §              No. 08-18-00032-CV
  Abraham, Jr., a/k/a Joseph (Sib) Abraham,
  Jr.,                                           §                 Appeal from the

                       Appellant.                §               Probate Court No. 1

                                                 §            of El Paso County, Texas

                                                 §              (TC# 2014CPR02054)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 16, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mario J. Martinez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 16, 2018.


               IT IS SO ORDERED this 13th day of June, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.